          Case 1:17-cr-00005-SLH Document 121 Filed 06/26/20 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              )
                                                      )
                 v.                                   )       Criminal No. 1:17-05
                                                      )       Judge Stephanie L. Haines
ROBERT EARL NOBLE                                     )
                                                      )
                          Defendant.                  )


                            MEMORANDUM AND ORDER OF COURT

        Presently before the Court are Defendant Robert Earl Noble’s Motions for Review of

Detention Order (ECF Nos. 52 & 109). Defendant Robert Earl Noble (“Defendant”) requests this

Court review the order of detention pending trial issued on November 7, 2017 (ECF 38) by the

Honorable Susan Paradise Baxter, who was a United States Magistrate Judge at the time, and enter

an order releasing him from pretrial custody with certain conditions. The Government filed a

Response in Opposition to Defendant’s Motion for Review of Detention Order (ECF 111) arguing

that Defendant remains a flight risk and a danger to the community, thus this Court should affirm

Judge Baxter’s detention order. 1 This Court held a de novo hearing on the matter on June 18, 2020.

After careful consideration of the parties’ filings, the de novo hearing, and the below referenced

Pretrial Services Report, Defendant’s Motion is denied.


1
  In addition to his arguments for release on bond, Defendant’s Motion for Review of Detention Order filed at ECF
109 referenced the current COVID-19 pandemic. Accordingly, the Government’s Response in Opposition to
Defendant’s Motion for Review of Detention Order (ECF 111) fully briefed the Government’s position that
Defendant was not entitled to release on bail in light of the COVID-19 pandemic. However, in Defendant’s Sur-
Reply to the Government’s Response in Opposition to Defendant’s Motion for Review of Detention Order (ECF
112), Defendant stated he was not making an argument for release based on COVID-19. At the de novo hearing on
this matter held on June 18, 2020, the Court asked for Defendant to clarify whether he was raising an argument for
release based on issues relating to the COVID-19 pandemic, and Defendant stated he was not raising an argument
for release based on any COVD-19 issues. Therefore, this Memorandum Order will not discuss any arguments
relating to COVID-19. Even if Defendant was requesting this Court to consider those issues, this Court agrees with
the Government’s position that Defendant is not entitled to release based on the COVID-19 pandemic on the record
presently before this Court.

                                                          1
          Case 1:17-cr-00005-SLH Document 121 Filed 06/26/20 Page 2 of 10




I.      PROCEDURAL HISTORY

        On February 14, 2017, Defendant was indicted by a federal grand jury in Erie and charged

with one count of possession with intent to distribute twenty-eight (28) grams or more of crack

cocaine on or about December 1, 2016. (ECF 1). The Government filed a request for detention and

Defendant was arraigned, pleaded not guilty, and waived his right to a detention hearing on

February 22, 2017. (ECF Nos. 5, 14, and 15).

        Upon motion of Defendant, Judge Baxter held a detention hearing on November 17, 2017,

and then entered a written order of detention pending trial. (ECF Nos. 35, 36, and 38). Judge Baxter

found the rebuttable presumption under 18 U.S.C. § 3142(e)(3) was triggered in this case based on

the nature of the charges against Defendant, and Defendant did not introduce sufficient evidence

to rebut the presumption. (ECF 38 at 2). She further found by preponderance of the evidence that

no condition or combination of conditions of release will reasonably assure the defendant’s

appearance as required. Id. Along with Judge Baxter’s findings made on the record at the hearing,

she specified in the order the following reasons for detention: the weight of the evidence against

Defendant is strong; he is subject to a lengthy period of incarceration if convicted; his prior

criminal history; his participation in criminal activity while on probation, parole or supervision;

his history of alcohol or substance abuse; his lack of stable residence; and his prior violations of

probation, parole or supervised release. Id. at 2-3.

        On January 17, 2018, Defendant, pro se, 2 moved this Court to review the detention order

and requested he be released pending trial. (ECF 52). The basis of his request was that his former

attorney had failed to present evidence Defendant believed would have rebutted the presumption

in favor of detention. On April 1, 2020, Defendant again filed Motion for Review of Detention


2
 On January 18, 2018, the Court granted Defendant’s motion to proceed pro se in this matter, with Attorney
Thomas Livingston serving as stand-by counsel. (ECF 50).

                                                        2
         Case 1:17-cr-00005-SLH Document 121 Filed 06/26/20 Page 3 of 10




Order (ECF 109). On April 16, 2020, the Government filed a Response in Opposition to the Motion

for Review of Detention Order filed at ECF 109 (ECF 111). Defendant filed a Sur-Reply to the

Government’s Response in Opposition (ECF 112). Defendant contends in his filings that he meets

the criteria for immediate release on bail pending disposition of his federal prosecution. At the

June 18, 2020 de novo hearing on his Motions for Review of Detentions Orders, Defendant’s

argument mainly focused on the length of his pretrial detention in light of his pending charges.

        As to his plan for release, in his Sur-Reply, Defendant submits he has possible employment

and steady residency. Id. at 8. Defendant also has submitted letters from family and friends (ECF

112 at Exhibits A-H, ECF 113 at Exhibit I, and ECF 114) which he states support his conduct,

character and demeanor, express why Defendant is not a risk of flight or threat to the community,

and show Defendant would not engage in the activities he is accused of if he is released. Id. at 9.

Defendant submits that if released, he would be willing to be placed on both GPS tracking and

home detention with any additional stipulations deemed necessary by the Court and proposes his

sister and niece as possible custodians. Id.

       As stated, the Government opposes Defendant’s request for release pending trial. (ECF

111). The Government’s Opposition states Defendant has a history of committing crimes while

he is under court supervision, specifically noting that Defendant committed the instant offenses

while he was on supervised release after pleading guilty to possession of a firearm by convicted

felon. At the June 18, 2020 de novo hearing, the Government reiterated the arguments raised in

its Opposition, contending that each of the four factors under 18 U.S.C. §3142(g) continue to weigh

in favor of detention. (Id. ¶ 11). For the reasons set forth below, the Court agrees.

II.     ANALYSIS

       The Bail Reform Act of 1984, 18 U.S.C. § 3141, et seq., governs release and detention



                                                 3
        Case 1:17-cr-00005-SLH Document 121 Filed 06/26/20 Page 4 of 10




pending judicial proceedings. Under that Act, a defendant must be released on his personal

recognizance or upon execution of an unsecured appearance bond unless the court determines that

“such release will not reasonably assure the appearance of the person as required or will endanger

the safety of any other person or the community.” 18 U.S.C. §3142(b). Following a hearing, if

the judicial officer finds that no condition or combination of conditions of release will reasonably

assure the defendant’s appearance and the safety of the community, detention must be ordered. 18

U.S.C. §3142(e). Certain cases raise a rebuttable presumption that no condition or combination

of conditions will reasonably assure the appearance of the defendant as required and the safety of

the community. 18 U.S.C. § 3142(e)(3). This rebuttable presumption applies, among others, to

cases in which there is probable cause to believe that the defendant committed an offense under

18 U.S.C. § 924(c) or an offense under the Controlled Substances Act, 21 U.S.C. § 801, et seq.,

for which the maximum term of imprisonment is ten years or more. 18 U.S.C. § 3142(e)(3). An

indictment charging a defendant with committing an offense enumerated in § 3142(e)(3) is

sufficient to establish probable cause triggering the rebuttable presumption. United States v.

Suppa, 799 F.2d 115, 119 (3d Cir. 1986).

       Defendant is charged in Count One with possession with the intent to distribute twenty-

eight (28) grams or more of crack cocaine, which carries a penalty of not less than five (5) years

and not more than forty (40) years of imprisonment. See 21 U.S.C. § 841(b)(1)(B)(iii). This charge

raises the rebuttable presumption that no condition or combination of conditions will reasonably

assure Defendant’s appearance and the safety of the community. See 18 U.S.C. § 3142(e)(3).

       A defendant may rebut the presumption in §3142(e) by producing “some credible evidence

... that he will appear and will not pose a threat to the community.” United States v. Carbone, 793

F.2d 559, 560 (3d Cir. 1986). The defendant’s burden of production is relatively light. United



                                                 4
          Case 1:17-cr-00005-SLH Document 121 Filed 06/26/20 Page 5 of 10




States v. Chagra, 850 F. Supp. 354, 357 (W.D. Pa. 1994) (citation omitted).                       If the defendant

rebuts the presumption, the burden of persuasion remains with the government. Id. Thus, the

government bears the burden of proving that defendant presents either a risk of flight or a danger

to the community. 3

         This Court exercises de novo review over the detention order entered by the magistrate

judge. United States v. Delker, 757 F.2d 1390, 1394-95 (3d Cir. 1985). As previously referenced,

on June 18, 2020, this Court held a de novo hearing on Defendant’s Motions for Review of

Detention Orders (ECF Nos. 52 & 109). At the hearing, the Government and the Defendant

indicated they were proceeding on the previously filed record evidence and pleadings, as well as

their filings on this issue. In addition to the de novo hearing, the Court also conducted an

independent examination of the record evidence and all previous pleadings and filings. The Court

finds that Defendant has not introduced sufficient evidence to rebut the applicable presumption

that no conditions will reasonably assure the safety of the community. The Court further concludes

that, even if Defendant had met his evidentiary burden to rebut the applicable presumption, the

Government presented clear and convincing evidence that pretrial detention was and is

appropriately ordered in this case.

         In reaching these decisions, the Court has analyzed the following four factors set forth in

18 U.S.C. §3142(g): the nature and circumstances of the offenses charged, including, inter alia,

whether they involve a controlled substance; the weight of the evidence against the person; the

history and characteristics of the person; and the nature and seriousness of the danger to any person



3
  The Government must prove by a preponderance of the evidence that the defendant is a flight risk and that no
condition or combination of conditions will assure his appearance at trial. United States v. Himler, 797 F.2d 156, 161
(3d Cir. 1986). The Government must prove by clear and convincing evidence that the defendant is a danger to the
safety of any other person or the community. United States v. Delker, 757 F.2d 1390, 1399 (3d Cir. 1985).


                                                          5
        Case 1:17-cr-00005-SLH Document 121 Filed 06/26/20 Page 6 of 10




or the community that would be posed by the person’s release. The Court finds the evidence

submitted by the Government favors the Government on each of these cited factors. First,

Defendant has been indicted for a serious controlled substance offense, the conviction for which

may result in the imposition of a lengthy period of incarceration (i.e. not less than five (5) years

and not more than forty (40) years of imprisonment). See 21 U.S.C. § 841(b)(1)(B)(iii)). As such,

this factor weighs against Defendant.

       Second, the weight of the evidence against Defendant is strong, as reflected by the grand

jury’s return of the indictment which establishes probable cause that the offenses occurred.

Defendant has suggested the evidence against him has been manipulated or removed from the Erie

Police Department’s Property Room but did not submit any evidence at the June 18, 2020 de novo

hearing in support of this allegation. The Court is also familiar with the evidence admitted at prior

hearings on Defendant’s suppression motion and the Court’s ruling denying the motion to suppress

(ECF 92). While recognizing Defendant is presumed innocent of the charged offenses, the weight

of the evidence against Defendant favors pretrial detention.

       Third, with respect to Defendant’s history and characteristics, Defendant’s criminal

history, and particularly his history of committing crimes while he is under court supervision,

weigh in favor of pretrial detention. Most notably, Defendant is charged with committing the

instant drug trafficking offense while he was serving a term of supervised release for his previous

federal, felony conviction of possessing a firearm as a convicted felon. As previously mentioned,

Defendant has submitted several letters from friends, family, and members of the community in

support of his character and ability to be a law-abiding member of the community. However, the

Pretrial Services Report indicates Defendant committed a series of offenses dating back to 1996,

including assault, drug, and firearms offenses, most of which were committed while he was under



                                                 6
         Case 1:17-cr-00005-SLH Document 121 Filed 06/26/20 Page 7 of 10




court supervision for committing previous offenses. Defendant has continued to commit crimes

after his periods of incarceration for previous offenses, including when he was released on parole,

which demonstrates to this Court that supervision (and even detention) has done little to deter him

from engaging in criminal activity. Other than Defendant’s assertion that he would comply with

being on home arrest and the conditions imposed by the Court, he has not shown he has the

potential to maintain a law-abiding life if released. See Carbone, 793 F.2d at 560.

       With that said, Defendant suggests he can be placed on home detention and “GPS”

monitoring and appears to list two individuals as possible custodians. (ECF 112 at 9). However,

“the mere fact that a relative or other individual is willing to serve as a third party custodian for a

defendant is not sufficient to justify release on such conditions but is among the factors to be

considered when evaluating whether release or detention is appropriate in a given case.” United

States v. Bey, Crim. No. 15-87, 2015 WL 7176340, at *5 (W.D. Pa. Nov. 13, 2015).

Notwithstanding Defendant’s suggestion of possible third party custodians, there is no evidence

before the Court to show that such individuals could adequately supervise a Defendant who is

charged with a serious drug trafficking offense and who has a history of committing crimes while

under court supervision.

       As to the final factor, the nature and seriousness of the danger to the community that would

be posed by Defendant’s release likewise favors pretrial detention in this case. Drug trafficking

poses a substantial risk of harm to the community, particularly the trafficking of dangerous and

addictive drugs like crack cocaine. See United States v. Gibson, 481 F.Supp.2d 419, 423 (W.D.

Pa. 2007) (“violence is not the only danger to the community this court must consider. The court

must also consider the danger of trafficking in illicit drugs.”). Additionally, as previously noted,

this offense was committed while Defendant was on federal supervised release. Therefore, this



                                                  7
        Case 1:17-cr-00005-SLH Document 121 Filed 06/26/20 Page 8 of 10




final factor weighs strongly in favor of detention.

       Defendant has raised the argument he is entitled to release based on excessive pretrial

detention. The Court of Appeals for the Third Circuit has recognized that “at some point due

process may require a release from pretrial detention,” and “a determination under the Bail Reform

Act that detention is necessary is without prejudice to a defendant petitioning for release at a

subsequent time on due process grounds.” United States v. Accetturo, 783 F.2d 382, 388 (3d Cir.

1986). When considering a motion to reconsider an order of detention, a court must consider the

“factors relevant in the initial detention determination, such as the seriousness of the charges, the

strength of the government's proof that defendant poses a risk of flight or a danger to the

community, and the strength of the government's case on the merits,” as well as the “length of

detention that has in fact occurred, the complexity of the case, and whether the strategy of one side

or the other has needlessly added to the complexity.” Id. The length of the detention is critical due

to the “crucial liberty interest at stake.” United States v. Suppa, 799 F.2d 115, 120 (3d Cir. 1986).

       Applying the Accetturo factors to the evidence in this case and the record as a whole, there

is still reason to conclude there is no condition or set of conditions which would reasonably assure

that Defendant would not engage in illegal activity on release. As to the factors relevant in the

initial detention determination, as discussed above, Defendant is charged with a serious drug

trafficking offense. Moreover, Defendant’s criminal history, and particularly the fact that most of

his crimes were committed while he was under court supervision, strongly support there is a danger

Defendant will continue in illegal activity if released on bond.

       The remaining Accetturo factors contemplate the length of detention, the complexity of the

case and whether the strategy of one side or the other has needlessly added to the complexity.

United States v. Harris, 2011 WL 1660573, * at 16-17 (W.D. Pa. May 3, 2011). Defendant



                                                 8
         Case 1:17-cr-00005-SLH Document 121 Filed 06/26/20 Page 9 of 10




represented at the June 18, 2020 de novo hearing that he has been detained for forty-one (41)

months. This case does not appear to be a complex case based upon the underlying offense,

however, Defendant has filed extensive motions in this matter after proceeding pro se and the

record reflects that these motions have undeniably added to the complexity of the case. The record

reflects that both the Government and Defendant have at various points sought extensions of time

to file pretrial motions and to respond to the same and that there are several pro se motions pending

with the Court. However, it is Defendant’s choice to file extensive motions with the Court, the

majority of which have necessitated responses and briefing from the Government. This Court also

conducted a suppression hearing and held oral arguments at the request of Defendant. Ultimately,

there is nothing in the record to indicate the Government has or is implementing a strategy to

needlessly complicate or delay this matter, and indeed, many of the Government’s filings attempt

to streamline Defendant’s various motions. Even considering these remaining factors as evenly

balanced, the balance of the entirety of the factors is in favor of detention.

III.   CONCLUSION

       For the reasons detailed herein, the Court concludes that no condition or combination of

conditions will reasonably assure the safety of the community if Defendant is released pending

trial. Accordingly, Defendant’s motions for review of detention order are denied.

       An appropriate Order follows.




                                                  9
        Case 1:17-cr-00005-SLH Document 121 Filed 06/26/20 Page 10 of 10




                                 ORDER OF COURT

       AND NOW, this 26th day of June, 2020, for the reasons set forth in the Memorandum

above, IT IS ORDERED that Defendant’s Motions for Review of Detention Order (ECF Nos. 52

and 109) are DENIED.

                                                      s/ Stephanie L. Haines
                                                      Stephanie L. Haines
                                                      United States District Judge




cc/ecf: All parties of record




                                           10
